CATES, Judge.
Appeal from denial of habeas corpus wherein Cazalas claimed “good time” allowances entitled him to discharge from Kilby Prison. Code 1940, T. 45, § 253 et seq., as amended.
The uncontroverted return of the warden showed:
(1) May 17, 1956, judgment on defendant’s plea of guilty' — grand larceny and receiving — sentence of one year and one day.
(2) undated judgment on defendant’s plea of guilty — possession of narcotics — sentence five years to begin *73running after end of time under (1) above;
(3) May 17, 1956, judgment on defendant’s plea of guilty — grand larceny and receiving — sentence one year and one day to begin after that in (2) above;
(4) May 17, 1956, judgment on defendant’s plea of guilty — grand larceny and receiving — sentence one year and one day to begin after end of that in (3) above;
all of the Mobile Circuit Court. The sentences total eight years and three days beginning sometime after May 17, 1956.
Since the good time law involves administrative questions, computations under it cannot, unless admitted to be correct in the warden’s return, be used (nor reviewed in the first instance) in habeas corpus. Rockholt v. State, 41 Ala.App. 337, 132 So.2d 269.
The judgment remanding Cazalas is hereby
Affirmed.